Title: James Madison to Henry Lee, 16 February 1827
From: Madison, James
To: Lee, Henry


                        
                            
                                
                            
                            
                                
                                    Montpr.
                                
                                Feby
                            
                        
                        I recd. Sir, some days ago your letter of the 2. Inst. to the object of which I have not been able to give
                            an earlier attention. With your purpose of giving a historical character to the events of a very critical period of the
                            war of 1812, you are very properly anxious to obtain whatever information may contribute to the authenticity and accuracy
                            of the work; and I cannot but wish for your researches every success which may have that effect. Unwilling for myself
                            however to confide in recollections which the lapse of time has necessarily impaired, and separated as I am from
                            official documents, which might extend as well as refresh them, my answer to your enquiries, must be short of what might
                            be acceptable to you.
                        A successful invasion of Canada, it may be remarked, was always found difficult. It was the case in the war
                            of 1755; in our Revolutionary war; and in a great, tho’ less degree, in the late war. The difficulty is explained by the
                            forests to be penetrated, the savages to be encountered, and the lakes & other waters to be passed, in order to
                            reach a distant theatre, where the adversary was at home, in the midst of all his resources for defence. Should another
                            hostile occasion ever arise, the relative condition of the parties will be essentially changed. The intermediate obstacles
                            will have been removed, and all the requisites for invasion, will, in a manner, be as easily placed where wanted on our
                            side, as those for resistance on the other.
                        In the outset of the late war, obvious considerations led to an invasion where success appeared to be most
                            certain, and promised the best influence on the subsequent course of operations. The result of that enterprise, shifted for
                            a time, from the enemy to ourselves, the necessity of a defensive attitude. When a prospect was opened for carrying the
                            war into the heart & strong holds of his country, the plan pursued, whether in itself the most eligible or not, has
                            been criticised more on account of a mismanaged execution than of a misjudged formation. In comparing that for the
                            campaign which followed its abortive issue with the arrangements deemed preferable, you will if not possessed of the same
                            information from other sources, be assisted by a brief sketch of the former; it being premised that a protection of the
                            frontier on the lakes from the consequences of a command of them by the enemy, was always a primary object: that it was
                            understood that the Enemy meant to strengthen himself on the Peninsula; and that according to the best information
                            obtained by the war Department, the regular force in Canada consisted of 12,000 men, of which between 6 & 7000
                            were at & above Kingston. It was taken for granted also, that the Peace in Europe, having liberated the British
                            armies from employment there, detachments would re inforce the troops which would be opposed to ours.
                        The plan in question embraced 1. An expedition into Lake Huron with 4 or 5. vessels, & 800 or 1000
                            men, to obtain possession of Mackinaw & St. Josephs. 2. An expedition with the forces under General Brown, to
                            Burlington Heights preparatory to further operations for reducing the Peninsula; the expedition to depend on Chauncey’s
                            getting the command of Lake Ontario without which supplies could not be secured. 3 the building of 14 or 15 armed boats at
                            Sackets Harbour, so to command the St. Laurence under the protection of posts to be supplied from Izard’s command, as to
                            intercept the communication between Montreal & Kingston. 4 The main force under Izard to make demonstrations
                            towards Montreal, in order to divert the Enemy from operations westward, and afford the chance of compelling Prevost to
                            fight disadvantageously, or break up his connection with Lake Champlain.
                        I pass to the reference you make to certain appointments both for the Army and for the Cabinet. Selections
                            for office, always liable to error was particularly so, for military Command at the commencement of the late war. The
                            survivors of the Revolutionary band who, alone had been instructed by experience in the field were but few; and of those
                            several of the most distinguished, were disqualified by age or infirmities, or precluded by the foreknown objections in
                            the advisory Branch of the appointing Department. This last cause deprived the Army of services which would have been very
                            acceptable to the nominating Branch. Among those who had acquired a mere disciplinary experience, no sufficient criteria
                            of military capacity existed; and of course they had to undergo tests of another sort, before they were marked out for
                            high military trusts.
                        That the appointment of Hull was unfortunate, was but too soon made certain, yet he was not only recommended
                            from respectable quarters, but by his ostensible fitnesses also. He was a man of good understanding: He had served with
                            reputation, and even some eclât in the Revolutionary Army: He had been the Govr. at Detroit, and could not but be
                            acquainted with the population & localities on the hostile as well as on his own side of the boundary: And he had
                            been the superintendant of our Affairs with the Indians, a knowledge of which was of much importance. These advantages
                            seemed to give him not only a preference, but an appropriateness for his trust. They were nevertheless fallacious; and it
                            is not unworthy of recollection, that after the disaster which proved it, some who had been most warm in his
                            recommendation, were most ready to condemn the confidence put in him.
                        The appointment of Genl. Dearborn is also very unfavorably noticed. To say nothing of his acknowledged
                            bravery & firmness, his military experience & local knowledge acquired during the Revolutionary war, had
                            their value. And he had administered the Department of war for 8 years, to the satisfaction of the then President who
                            thought well not only of his specific qualifications; but generally of his sound and practical judgment. To these
                            considerations were added a public standing calculated to repress jealousies in others, not easy to be guarded agst. in
                            such cases, and always of the worst tendency: It may well be questioned, whether any substituted appointment would at the
                            time have been more satisfactory.
                        The advanced position in the service given to General Smyth was much to be regretted. Some of the
                            circumstances which led to it were specious, and the scale & cultivation of his understanding very respectable,
                            but his talent for military command was equally mistaken by himself, and by his friends.
                        Before I advert to your review of Cabinet Appointments, I must allude to the field of choice, as narrowed by considerations never to be wholly disregarded. Besides the more essential
                            requisites in the Candidates, an eye must be had to his political principles and connections, his personal temper and
                             habits, his relations of feeling towards those with whom he is to be associated; and the quarter of the Union to
                            which he belongs. These considerations, the last as little as any, are not to be disregarded, but in cases where
                            qualifications of a transcendant order, designate individuals, and silence the notions of competitors whilst they satisfy
                            the public opinion. Add to the whole, the necessary sanction of the Senate; and what may also be refused, the necessary
                            consent of the most eligible individual: You are probably very little aware of the number of
                                refusals experienced during the period to which your observations apply.
                        I must be allowed to express my surprize at the unfavorable view taken of the appointment of Mr. Jones. I do
                            not hesitate to pronounce him the fittest minister who had ever been charged with the Navy Department. With a strong mind
                            well stored with the requisite knowledge, he possessed great energy of character and was indefatigable  application to
                            business. I can not doubt that the evidence of his real capacity, his appropriate acquirements, and his effective
                            exertions, in a most arduous service, & the most trying scenes, now to be found on the files of the Department, as
                            well as my own, would reverse the opinion which seems to have been formed of him. Nor in doing him justice ought it to be
                            omitted that he had, on his hands, the Treasury as well as the navy Department, at a time when both called for unusual
                            attention, and that he did not shrink from the former, for which he proved himself qualified, till the double burden
                            became evidently insupportable.
                        Mr. Campbell was the only member of the Cabinet from the West whose claims to a representation, in it, were
                            not unworthy of attention under existing circumstances. It was not indeed the quarter most likely to furnish fiscal
                            qualifications: but it is certain that he had turned his thoughts that way, whilst in public life, more than appears to
                            have been generally known. He was moreover a man of sound good sense, of pure integrity, and of great application. He held
                            the office at a period when the difficulties were of a sort scarcely manageable by the ablest hands: and when the ablest
                            hands were least willing to encounter them. It happened also that soon after he entered on his task, his ill health
                            commenced, & continue to increase, till it compelled him to leave the department.
                        Of Mr. Crowninshield it may be said without claiming too much for him, that he had not only recd. public
                            testimonies of respectability in a quarter of the Union, feeling a deep interest in the Department to which he was called,
                            but added to a practical good sense, a useful stock of nautical experience and information; and an accommodating
                            disposition particularly valuable in the head of that Department, since the auxiliary establishment of the navy Board, on
                            which the labouring  now devolves. Superior talents without such a disposition, would not suit the delicacy of the
                            legal relations between the Secretary & the Board, and the danger of collisions of very embarrassing tendency.
                        As you have made no reference to Docr. Eustis, I ought perhaps to observe a like silence. But having gone so
                            far on the occasion, I am tempted to do him the justice of saying, that he was a acceptable member of the Cabinet,
                            that he possessed an accomplished mind, a useful knowledge on military subjects derived from his connection with the
                            Revolutionary army, and a vigilant superintendance of subordinate agents; and that his retreat from his station, proceeded
                            from causes not inconsistent with these endowments. With the overload of duties required by military preparations on the
                            great scale enjoined by law, and the refusal to him of assistants asked for who were ridiculed as crutches for official
                            infirmity, no minister could have sustained himself: unless in the rare enjoyment of an implicit confidence on the part of
                            the people, ready to, exccoriate for every failure, without impeachment his official competency. In ordinary times Eustis
                            wd. have satisfied public expectation, & even in those he had to struggle with, the result wd. have been very
                            Different, with organizations for the war Dept. equivalent to what has been found so useful in a time of peace for an army
                            reduced to so small an establishment.
                        I have written you a long letter, to which the value of its matter will not I fear, be thought to bear a just
                            proportion. This will be of the less moment, as the letter is for yourself alone; and I hope will be recd. as an
                            expression of my respects & good wishes
                        
                            
                                J. M
                            
                        
                    My memory does not furnish an answer to your question, who proposed the Bust of Mr. Henry? The Journals I
                            presume will shew. It is difficult to resist the positive testimony of Col. Taylor, as to the intention of Mr. Henry, to
                            give up the contest with G. B. But is it not more difficult to resist the extreme improbability of the fact?